Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIMS UNDER EXAMINATION
         Claims 148-167 are pending and have been examined on their merits.

   PRIORITY
The Applicant claims priority to Provisional Application 62/552861, filed on 31 August 2017. Examiner notes the cited Application does not provide support for ex vivo genetic modification of a stem cell.

REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 165 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 165 recites the transposase is “hyperactive Sleeping Beauty (SB100X) transposase”. It is unclear if the transposase recited within the parentheses is an example of a hyperactive Sleeping Beauty transposase that can be used, of it the claim means the hyperactive Sleeping Beauty transposase is required to be SB100X. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 148-149, 154-156, 159-160, 162 and 164-165 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue et al. (Stable gene transfer and expression in cord-blood-derived CD34+ hematopoietic stem and progenitor cells by a hyperactive Sleeping Beauty transposon system. Blood 13 August 2009, 114(7):1319-1330).

Xue et al. teach a method comprising transfecting CD34+ cells from umbilical cord blood with transposon and transposase transfected plasmids (see page 1320, see section titled “Nucleofection of cord blood-derived CD34+ cells”). The art identifies these cells as hematopoietic stem cells (see first paragraph of Abstract). A plasmid comprising a transposase is interpreted to read or a nucleic or amino acid sequence comprising a sequence encoding a transposase enzyme. Xue teaches the use of a plasmid comprising an engineered hyperactive sleeping beauty transposon mutant (SB100X) expressed from a CMV promoter on the pCMV(CAT)T7 expression plasmid (see page 1320, left column, second and third paragraphs). An engineered, hyperactive mutant expressed in a pCMV(CAT)T7 expression plasmid is interpreted to read on the limitations recited in step b). Following nucleofection, Xue teaches in vitro T cell and NK cell  and B cell differentiation assays are carried out (see page 1320, right column, second paragraph). Therefore the art teaches differentiating a stem cell into an immune cell. The steps recited in claim 148 are anticipated as claimed (claim 148). The art teaches transfection of a hematopoietic stem cell (supra). Therefore claim 149 are included in this rejection (claim 149). The art teaches differentiation to produce T cells (hence, T lymphocytes) (supra). Therefore claim 154 is included in this rejection (claim 154). The art teaches stem cells can be stimulated with IL-7 and FLt3L to produce T cells (page 1320, right column, second paragraph). Therefore claim 155 is included in this rejection (claim 155).

Xu teaches in vitro T-cell differentiation assays were carried out. Recombinant human Fms-like tyrosine kinase 3 ligand and interleukin-7 were added to the cultures first on day 0 and then every subsequent 3 to 4 days during media changes (page 1320, right column, second paragraph). Therefore the cells are broadly interpreted to be primed for at least 3 days. Therefore claim 156 is included in this rejection (claim 156).

The art teaches stem cells can be stimulated with IL-7 and FLt3L to produce T cells (page 1320, right column, second paragraph). Therefore claim 159 is included in this rejection (claim 159). The art teaches stem cells can be stimulated with IL-7 to produce T cells (supra). Therefore claim 160 is included in this rejection (claim 160). Xue teaches SB100X transposase was expressed from a CMV promoter on the pCMV(CAT)T7 expression plasmid (hence, plasmid DNA) (see first paragraph of Methods section on page 1320). Therefore claim 162 Is included in this rejection (claim 162). Xue teaches a Sleeping Beauty transposon (supra). Therefore claim 164 is included in this rejection (claim 164). Xue teaches a hyperactive Sleeping Beauty transposon (supra). Therefore claim 165 is included in this rejection (claim 165).

Therefore Applicant’s Invention is anticipated as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or  
    nonobviousness.

Claim 161 is rejected under 35 U.S.C. 103 as being unpatentable over Xue et al.  and Hudacek et al. (Going non-viral: the Sleeping Beauty transposon system breaks on through to the clinical side. CRITICAL REVIEWS IN BIOCHEMISTRY AND MOLECULAR BIOLOGY, 2017 VOL. 52, NO. 4, 355–380. Epub 2017 April 12).

Claim 148 is rejected on the grounds set forth above. The teachings of Xue are reiterated. As set forth above, Xue discloses transfection using a DNA sequence. Xue teaches the following (page 1329, left column, second paragraph):

The overall efficiency of reporter gene transfer observed in human
cells isolated from the bone marrow and spleen of animals injected with
cord blood-derived CD34+  cells (median, 2.79% and 5.59%, or mean,
6.84% and 8.19%, respectively, Table 3) is generally lower than that
observed when lentiviral vectors are used (mean, 10%-12% of human
cells in the BM and spleen of nonobese diabetic/severe combined
immunodeficiency mice injected with cord blood-derived CD34+cells
transduced with lentivirus at an multiplicity of infection of 60). This
reduced level of gene transfer might be the result of nucleofection
toxicity (50% viability after nucleofection with 20 ug total DNA).
However, it may be possible to improve SB100X-mediated in vivo
transposition efficiency by cotransfection of SB100X mRNA and SB
transposon DNA or using other means of transfection to reduce toxicity
and increase transfection efficiency.

Hudacek reviews advancements in Sleeping Beauty transposon gene delivery. Hudacek teaches the following (page 361, right column, second paragraph):

The transposase expression plasmid that is typically used to provide a transposase source in cultured cell lines can be replaced by mRNA synthesized in in vitro transcription reactions. Co-delivery of SB transposase-encoding mRNA with an SB transposon plasmid to somatic cells was originally tested in a mammalian cell line in vitro and in the mouse liver in vivo, using an early version of the SB transposase, SB11... By applying mRNA for intracellular delivery in therapeutically relevant cells ex vivo, some hurdles of gene transfer typical for DNA-based vectors can be avoided. For example, nucleofection of primary human cells, including HSCs and T cells, with mRNA was shown to cause significantly reduced cellular toxicity as compared to nucleofection with plasmid DNA... Second, upon transfection, mRNA translocates into the cytoplasm where it is readily available for the host translational machinery and protein production. Finally, the implementation of an mRNA source for transient delivery of the SB transposase increases the biosafety of this approach, as mRNA does not bear the risk of chromosomal integration. In contrast, it is known that transfection of plasmid DNA is associated with a small, but non-negligible chance of spontaneous, illegitimate vector integration into the host genome

It would have been obvious to try using an mRNA sequence encoding transposase. One would have been motivated to do so since Xue suggests cotransfection of SB100X mRNA. One would to so to improve transfection efficiency as taught by Xue. Further motivation is provided by Hudacek, who teaches mRNA was shown to cause significantly reduced cellular toxicity as compared to nucleofection with plasmid DNA, is readily available for the host translational machinery and protein production and increases biosafety. One would have had a reasonable expectation of success since Xue suggests the use of mRNA and Hudacek teaches HSCs can be transfected with mRNA. One would have expected similar results since both references are directed to Sleeping Beauty gene systems. Therefore claim 161 is included in this rejection (claim 161).

Therefore Applicant’s Invention is rendered obvious as claimed.
Claims 161 and 163 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al.  in view of and Izsvak et al. (Hyperactive Variants of the Transposase protein of the transposan system sleeping beauty. US20160264949).

Claim 148 is rejected on the grounds set forth above. The teachings of Xue are reiterated. As set forth above, Xue discloses transfection using a DNA sequence. The art is silent regarding the use of an mRNA sequence as recited in claim 161 or an amino acid sequence as recited in claim 163.

Izsvak et al. disclose hyperactive variants of a transposase of the transposon system Sleeping Beauty (SB). The invention further discloses to corresponding nucleic acids producing these variants, to a gene transfer system for stably introducing nucleic acid(s) into the DNA of a cell by using these hyperactive variants of a transposase of the transposon system Sleeping Beauty (SB) and to transposons used in the inventive gene transfer system, comprising a nucleic acid sequence with flanking repeats (IRs and/or RSDs) (Abstract; [0001]). The art teaches a polypeptide selected from variants of SB10 transposase comprising an amino acid sequence differing from the sequence of native SB10 transposase according to SEQ ID No. 1 by 1 to 20 amino acids including at least one of the mutations or groups of mutations recited at section [0022]). The inventive gene transfer system mediates insertion of the inventive transposon into the DNA of a variety of cell types and a variety of species by using the inventive polypeptide ([0517]). The art teaches said cell can be a hematopoietic stem cell ([0518]). The transposase activity can be supplied in the form of DNA, mRNA or protein as defined above in the desired experimental phase ([0534]). Izsvak et al. teach transfection into a cell ([0573]).

It would have been obvious to try using an mRNA sequence encoding transposase. One would have been motivated to do so since Xue suggests introducing a hyperactive SB mRNA and Izsvak teaches hyperactive SB can be introduced to cells as mRNA. One would to so to improve transfection efficiency as taught by Xue. One would have had a reasonable expectation of success since Xue suggests the use of mRNA and Izsvak SB mRNA can be introduced to HSCs and teaches transfection. One would have expected similar results since both references are directed to Sleeping Beauty gene systems. Therefore claim 161 is included in this rejection (claim 161).

It would have been obvious to use an amino acid sequence encoding a transposase enzyme. One would have been motivated to do so since Xue introduces a hyperactive sleeping beauty transposase to a cell and Izsvak teaches hyperactive SB can be introduced to cells as an amino acid sequence. One would have had a reasonable expectation of success since Izsvak SB can be introduced to hematopoietic stem cells using an amino acid sequence. One would have expected similar results since both references are directed to Sleeping Beauty gene systems. Therefore claim 163 is included in this rejection (claim 163).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 150-153 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. in view of Naldini et al (US20200338131 with benefit of 15/031169 2016).

Claim 148 is rejected on the grounds set forth above. The teachings of Xu et al. are reiterated. Xu obtains hematopoietic stem cells from umbilical cord blood. Xu teaches the cells are CD34+. The art is silent regarding the expression of other cell surface markers.

Naldini et al. teach a method of preparing a therapeutic cell population for clinical use from a starting population of cells comprising haematopoietic stem cells (Abstract). The art teaches the invention relates to improved methods for the genetic modification of HSCs ([0002]). Naldini teaches it was unexpectedly shown that CD34 + CD38- HSCs undergo more efficient transduction when they are present at high purity ([0018]).
The art teaches HSCs may comprise certain cell surface markers such as CD34, CD45, CD133, CD90 and CD49f. They may also be defined as cells lacking the expression of the CD38 and CD45RA cell surface markers ([0146] [0152]).

In another embodiment the starting population of cells comprising haematopoietic stem cells is obtained from mobilised peripheral blood , bone marrow or umbilical cord blood ([0040]). The art discloses the cell populations may be useful for cytokine and cell proliferation/differentiation activity ([0283]).

It would have been obvious to use hematopoietic cells that are CD34+ and CD38- in Xu’s method. One would have been motivated to do so since Xu teaches a method of obtaining CD34+ hematopoietic stem cells from umbilical cord blood for transduction and Naldini teaches hematopoietic stem cells that are CD34+ and CD38- can be used for cell transduction. One would have been motivated do so since Naldini teaches it was unexpectedly shown that CD34 + CD38- HSCs undergo more efficient transduction when they are present at high purity. One would have had a reasonable expectation of success since Naldini teaches CD34+ and CD38- can be obtained from the same source as Xu. One would have expected similar results since both references are directed to hematopoietic stem cells used for transfection. Therefore claim 150 is rendered obvious (claim 150).

As set forth above, teaches HSCs may comprise certain cell surface markers such as CD34, CD45, CD133, CD90 and CD49f. They may also be defined as cells lacking the expression of the CD38 and CD45RA cell surface markers. It would have been obvious to use hematopoietic cells that are CD34+ CD38- and CD90+ in Xu’s method. One would have been motivated to do so since Xu teaches a method of obtaining CD34+ hematopoietic stem cells from umbilical cord blood for transduction and Naldini teaches hematopoietic stem cells that are CD34+ CD38- and CD90+  can be used for cell transduction. One would have had a reasonable expectation of success since Naldini teaches CD34+ CD38- and CD90+ can be obtained from the same source as Xu. One would have expected similar results since both references are directed to hematopoietic stem cells used for transfection. Therefore claim 151 is rendered obvious (claim 151).

It would have been obvious to use hematopoietic cells that are CD34+ CD38- and CD90+ CD45RA-  in Xu’s method. One would have been motivated to do so since Xu teaches a method of obtaining CD34+ hematopoietic stem cells from umbilical cord blood for transduction and Naldini teaches hematopoietic stem cells that are CD34+ CD38- CD90+ CD45RA-  can be used for cell transduction. One would have had a reasonable expectation of success since Naldini teaches CD34+ CD38- CD90+ CD45RA-  can be obtained from the same source as Xu. One would have expected similar results since both references are directed to hematopoietic stem cells used for transfection. Therefore claim 152 is rendered obvious (claim 152).

It would have been obvious to use hematopoietic cells that are CD34+ CD38- CD90+ CD45RA- CD49f+. in Xu’s method. One would have been motivated to do so since Xu teaches a method of obtaining CD34+ hematopoietic stem cells from umbilical cord blood for transduction and Naldini teaches hematopoietic stem cells that are CD34+ CD38- CD90+ CD45RA- CD49f+ can be used for cell transduction. One would have had a reasonable expectation of success since Naldini teaches CD34+ CD38- CD90+ CD45RA-  CD49f+ can be obtained from the same source as Xu. One would have expected similar results since both references are directed to hematopoietic stem cells used for transfection. Therefore claim 153 is rendered obvious (claim 153).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 157-158 and 166-167 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. in view of Hariri et al (Methods Of Generating Natural Killer Cells. US2012/0148553 2012).

Claims 155 is rejected on the grounds set forth above. The teachings of Xu are reiterated.

While Xue is interpreted to prime cells with cytokines for at least 3 days, the art does not disclose transferring the cells to a layer of feeder cells and feeding biweekly (claim 157).

Xue does not teach culturing with feeders for at least 7 days (claim 158).

While Xue teaches NK cells can be produced using the disclosed method, the art does not anticipate a step of administering to a subject (claim 166) that has cancer (claim 167).

Hariri teaches a method of producing Natural Killer cells (Abstract). The art teaches culturing CD34+ hematopoietic stem cells in a first medium to expand and differentiate the cells and subsequently in second medium in which said cells expand further and differentiated into NK cells ([0007]). The first medium comprises IL-15 and optionally one or more of SCF and IL-7 ([0007]).The art teaches culturing in the second step may occur with feeder cells ([0123]). In a specific embodiment, said culturing in said second medium comprises culturing using feeder cells, e.g., K562 cells and/or peripheral blood mononuclear cells (PBMCs), e.g., at the time the cells are started in said second medium, 1,2, 3, 4, 5, 6, 7, 8, 9 or 10 days thereafter ([0126]). Examiner notes Table 7 discloses a 35 day two stage process where feeders are added at day 21 (Table 7, [0302]). Examiner notes this would mean cells are cultured with feeders for at least 7 days. The art teaches media changes twice per week ([0302]).

Hariri teaches NK cells can be used as a therapeutic to treat cancer (Abstract; [0106]).

As set forth above, Hariri cultures in a first medium, and subsequently cultures in a second medium comprising feeder cells. It would have been obvious to try using feeder cells in the method taught by Xue. One would have been motivated to do so since Xue teaches a method of differentiating hematopoietic stem cells to produce NK cells and Hariri teaches a method of differentiating hematopoietic stem cells to produce NK cells that comprises the use of feeder cells. Motivation is provided by Hariri, who teaches feeder cells can provide peptides, polypeptides, electrical signals, organic molecules, nucleic acid molecules, growth factors, other factors and metabolic nutrients to
target cells ([0043]). One would have had a reasonable expectation of success since Hariri teaches hematopoietic stem cells can be successfully differentiated using feeder cells. The skilled artisan would culture twice weekly since Hariri teaches culturing cells grown on feeders  twice per week. One would have expected similar results since Xue and Hariri are both directed to methods of differentiation hematopoietic stem cells to produce NK cells. Therefore claim 157 is rendered obvious (claim 157). It would have been obvious to culture with feeder cells for 7 days since Hariri teaches a 35 day culture process that comprises culturing using feeders at day 21. Therefore claim 158 is included in this rejection (claim 158).

Xue teaches the disclosed studies  have the potential to facilitate the development of a SB transposon-based HSC therapy for patients with inherited and acquired immunodeficiencies, metabolic diseases, and hematologic malignancies (page 1329, last paragraph). It would have been obvious to try administering the NK cells produced by Xue to a subject. One would have been motivated to do so since Xue teaches a method of differentiating hematopoietic stem cells to produce NK cells and Hariri teaches NK cells can be administered as a therapeutic. One would have been motivated to do so since Xue teaches the disclosed method has the potential to develop a SB transposon-based HSC therapy. One would have had a reasonable expectation of success since Xue produces NK cells and Hariri teaches NK cells can be administered to a subject as a therapy. One would have expected similar results since Xue and Hariri are both directed to methods of differentiation hematopoietic stem cells to produce NK cells. Therefore claim 166 is rendered obvious (claim 166).Treating a subject with cancer is rendered obvious because Hariri teaches administered to a subject to treat cancer. Therefore claim 167 is included in this rejection (claim 167).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653